[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 30, 2009
                              No. 08-14912                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 07-00754-CV-T-E

ALONZO AUSTIN,


                                                            Plaintiff-Appellant,

                                   versus

CITY OF TUSKEGEE, AL,
JOHNNY FORD, Mayor,
ALBERT BULLS, III, Municipal Court Judge,
LESTER PATRICK, Police Chief,
R. KEITH THOMAS, Prosecutor,
in their individual and official capacity,
et al.,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                               (June 30, 2009)
Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Alonzo Austin, proceeding without the benefit of

counsel, appeals the district court’s order granting summary judgment on his

§ 1983 claim that his constitutional rights were violated by an allegedly

illegitimate traffic stop and conviction for driving 55 mph in a 45 mph zone. On

appeal, Austin argues that there was a “jury question” as to whether he was

actually speeding which entitled him to a jury trial and that therefore his conviction

and “the $120.00 in fines imposed upon him by the Municipal Court Judge . . . for

allegedly speeding” violated his right to due process. Accordingly, Austin asserts

that his conviction is invalid and seeks the recovery of the $120.00 fine as

damages.

      Reviewing this § 1983 claim de novo and viewing the evidence in the light

most favorable to Austin, Cruz v. Publix Super Markets, Inc., 428 F.3d 1379, 1382

(11th Cir. 2005), we conclude that it is barred by the United States Supreme

Court’s ruling in Heck v. Humphrey, 512 U.S. 477 (1994). The Supreme Court

held in Heck that

      [T]o recover damages for allegedly unconstitutional conviction or
      imprisonment, or for other harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a § 1983
      plaintiff must prove that the conviction or sentence has been reversed

                                           2
      on direct appeal, expunged by executive order, declared invalid by a
      state tribunal authorized to make such determination, or called into
      question by a federal court’s issuance of a writ of habeas corpus, 28
      U.S.C. § 2254. A claim for damages bearing that relationship to a
      conviction or sentence that has not been so invalidated is not
      cognizable under § 1983.

Id. at 486-87. Thus, a plaintiff in a civil suit alleging facts which challenge the

fundamental legality of a conviction cannot bring an action under § 1983 without

proving that the subject conviction has been invalidated. In this case, a judgment

in favor of Austin would necessarily imply the invalidity of his conviction for

speeding. See Abusaid v. Hillsborough County Bd. of County Com’rs, 405 F.3d
1298, 1315 (11th Cir. 2005). Hence, Austin’s claims are not cognizable under

§ 1983 because his speeding conviction has not been reversed on direct appeal,

expunged, invalidated by a tribunal, or questioned by a writ of habeas corpus.

      AFFIRM.




                                           3